EXHIBIT 10.67
 
INTELLECTUAL PROPERTY SECURITY AGREEMENT
 
THIS INTELLECTUAL PROPERTY SECURITY AGREEMENT (this “Agreement”) made as of this
29th of October, 2012, by FUSION TELECOMMUNICATIONS INTERNATIONAL, INC., a
Delaware corporation (“Parent”), NETWORK BILLING SYSTEMS, LLC, a Delaware
limited liability company (‘NBS,” and each of Parent and NBS, a “Grantor,” and
collectively, “Grantors”), in favor of PRAESIDIAN CAPITAL OPPORTUNITY FUND III,
LP (“Fund III”), a Delaware limited partnership, PRAESIDIAN CAPITAL OPPORTUNITY
FUND III-A, LP, a Delaware limited partnership (“Fund III-A”), and PLEXUS FUND
II, LP, a Delaware limited partnership, “Plexus,” and together with Fund III,
collectively, “Lenders”):
 
W I T N E S S E T H
 
WHEREAS, Grantors and the Lenders are parties to that certain Securities
Purchase Agreement and Security Agreement of even date herewith, by and among
FUSION NBS ACQUISITION CORP., a Delaware corporation (“Borrower”), Parent, NBS,
Lenders, and the other parties thereto from time to time (as same may be
amended, restated, supplemented or modified from time to time, the “Purchase
Agreement”), providing for the purchase of the Notes from Borrower and the
purchase of the Warrants from Parent;


WHEREAS, each Grantor has granted to Lenders a security interest in
substantially all of the assets of such Grantor including all right, title and
interest of such Grantor in, to and under all now owned and hereafter acquired
trademarks, together with the goodwill of the business symbolized by such
Grantor’s trademarks and all products and proceeds thereof, to secure the prompt
payment and performance of the Obligations owing by such Grantor under the
Purchase Agreement;
 
NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, receipt and sufficiency of which are hereby
acknowledged, each Grantor agrees as follows:
 
1. Incorporation of Purchase Agreement.  The Purchase Agreement and the terms
and provisions thereof are hereby incorporated herein in their entirety by this
reference thereto.  All rights and remedies herein granted to Lenders shall be
in addition to any rights and remedies granted under the Purchase Agreement,
including, without limitation, the right to foreclose the security interests
granted herein or therein and to realize upon any Collateral (including, without
limitation, the Trademarks (as defined below)) by any available judicial
procedure and/or to take possession of and sell any or all of the Collateral
(including, without limitation, the Trademarks) in accordance with the terms of
the Purchase Agreement.  All terms capitalized but not otherwise defined herein
shall have the same meanings herein as in the Purchase Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
2. Grant and Reaffirmation of Grant of Security Interests.  To secure the prompt
payment and performance of the Obligations, Grantor hereby grants to Lenders,
and hereby reaffirms its prior grant pursuant to the Purchase Agreement, of a
continuing security interest in Grantor’s entire right, title and interest in
and to the following whether now owned or existing or hereafter created,
acquired or arising:
 
(i) each trademark listed on Schedule I annexed hereto (such trademarks referred
to as the “Trademarks”), together with any additions thereto, reissues,
continuations or extensions thereof, and all registrations and trademark
applications therefor, all of the goodwill of the business connected with the
use of, and symbolized by, each Trademark; and
 
(ii) all products and proceeds of the forgoing, including without limitation,
any claim of Grantor against third parties for past, present or future (a)
infringement or dilution of any trademark or patent, or (b) injury to the
goodwill associated with any Trademark.
 
3. Covenants.
 
(i) Grantor agrees not to sell, license, grant any option, assign or further
encumber its rights and interest in the Trademarks without prior written consent
of Lenders, except as otherwise permitted under the Purchase Agreement.
 
(ii) Grantor agrees to disclose to Lenders, on a semi-annual basis, all (i)
previously filed trademark applications for which Grantor received notice of
approval, together with the registration numbers for any and all such approved
trademarks, and (ii) new applications for trademarks filed by Grantor, in each
case since the last Compliance Certificate provided by Grantor.
 
4. Power of Attorney.  Upon the occurrence of an Event of Default under the
Purchase Agreement which has not been waived in writing by the Lenders, Grantor
hereby covenants and agrees that Lenders, as the holder of a security interest
under the Uniform Commercial Code, as now or hereafter in effect in the State of
Delaware, may take such action permitted under the Purchase Agreement, in its
exclusive discretion, to foreclose upon the Trademarks covered hereby. Upon the
occurrence of an Event of Default that has not been waived in writing by
Lenders, Grantor hereby authorizes and empowers Lenders, their successors and
assigns, and any officer or agent of Lenders as Lenders may select, in its
exclusive discretion, as Grantor’s true and lawful attorney-in-fact, with the
power to endorse Grantor’s name on all applications, assignments, documents,
papers and instruments necessary for Lenders, to use the Trademarks or to grant
or issue any exclusive or non-exclusive license under the Trademarks to anyone
else, or necessary for Lenders to assign, pledge, convey or otherwise transfer
title in or dispose of the Trademarks to anyone else including, without
limitation, the power to execute a trademark assignment in the form attached
hereto as Exhibit 1.  Grantor hereby ratifies all that such attorney shall
lawfully do or cause to be done by virtue hereof and in accordance with the
terms hereof, except for the gross negligence or willful misconduct of such
attorney.  This power of attorney shall be irrevocable for the life of this
Agreement and the Purchase Agreement and until all of the Obligations are
indefeasibly paid and satisfied in full.
 
 
2

--------------------------------------------------------------------------------

 
 
5. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.  Any judicial proceeding
brought by either party hereto with respect to this Agreement or any related
agreement may be brought in any court of competent jurisdiction in the County of
New York, State of New York, United States of America, and, by execution and
delivery of this Agreement, each party hereto accepts for itself and in
connection with its properties, generally and unconditionally, the exclusive
jurisdiction of the aforesaid courts, and irrevocably agrees to be bound by any
judgment rendered thereby in connection with this Agreement.  Grantor hereby
waives personal service of any and all process upon it and consents that all
such service of process may be made in the manner set forth in the Purchase
Agreement.  Each party hereto waives any objection to jurisdiction and venue of
any action instituted hereunder and shall not assert any defense based on lack
of jurisdiction or venue or based upon forum non conveniens.  Each party hereto
waives the right to remove any judicial proceeding brought against either party
in any state court to any federal court.  Any judicial proceeding by either
party hereto involving, directly or indirectly, any matter or claim in any way
arising out of, related to or connected with this Agreement or any related
agreement, shall be brought only in the federal court for the Southern District
of New York or state court located in the County of New York, State of New York.
 
6. Rights and Remedies not Exclusive.  The enumeration of the foregoing rights
and remedies is not intended to be exhaustive and the exercise of any rights or
remedy shall not preclude the exercise of any other right or remedies provided
for herein or otherwise provided by law, all of which shall be cumulative and
not alternative.  Nothing contained in this Agreement shall be construed to
impose any duties on Lenders.
 




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Grantor has duly executed this Agreement as of the date
first written above.
 

  FUSION TELECOMMUNICATIONS INTERNATIONAL, INC.          
 
By:
/s/        Name        Title   





  NETWORK BILLING SYSTEMS, LLC          
 
By:
/s/        Name        Title   


 
 
[Signature Page To IP Security Agreement]
 
 
4

--------------------------------------------------------------------------------

 



Agreed and Accepted, PRAESIDIAN CAPITAL OPPORTUNITY FUND III, LP            
By:     Praesidian Capital Opportunity GP III, LLC, its General Partner        
 
 
By:
/s/        Name        Title:    Manager  





  PRAESIDIAN CAPITAL OPPORTUNITY FUND III-A, LP             By: Praesidian
Capital Opportunity GP III-A, LLC, its General Partner            
By:
/s/        Name        Title:  Manager  

 
 

  PLEXUS FUND II, LP             By:   Plexus Fund II GP, its General Partner  
         
By:
/s/        Name:  Michael Becker      
Title:    Manager
 

 
 
[Signature Page To IP Security Agreement]
 
 
5

--------------------------------------------------------------------------------

 
 
COMPANY ACKNOWLEDGMENT


 

UNITED STATES OF AMERICA  :   STATE OF   : SS COUNTY OF   :  

 
On this   of October, 2012, before me personally appeared_________________, to
me known and being duly sworn, deposes and says that she/he is authorized to
sign on behalf of Fusion Telecommunications International, Inc., that she/he
signed the within Agreement pursuant to the authority vested in her/him by law;
that the within Agreement is the voluntary act of such company; and she/he
desires the same to be recorded as such.
 
 

  _________________________________________
Notary Public
My Commission Expires:

 


 
6

--------------------------------------------------------------------------------

 
 
COMPANY ACKNOWLEDGMENT

 

UNITED STATES OF AMERICA  :   STATE OF   : SS COUNTY OF   :  


 
On this   of October, 2012, before me personally appeared_________________, to
me known and being duly sworn, deposes and says that she/he is authorized to
sign on behalf of Network Billing Systems, LLC, that she/he signed the within
Agreement pursuant to the authority vested in her/him by law; that the within
Agreement is the voluntary act of such company; and she/he desires the same to
be recorded as such.
 
 

  _________________________________________
Notary Public
My Commission Expires:

 


 
7

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
TRADEMARK REGISTRATIONS
 
Trademark Description
U.S. Registration/Serial No./ Application No.
Date Registered/Filed
V.O.I.C.E.  the one that works!
 
Registration No. 3264612
Filed: April 17, 2006
Registered: July 17, 2007
 
Fusion Telecom
 
Registration No. 2970850
Filed: October 21, 1998
Registered: July 19, 2005
 
Fusion Telecommunications International
 
Registration No. 2811986
Filed: October 21, 1998
Registered: February 10, 2004
Fusion
 
Registration No. 2811986
Filed: October 21, 1998
Registered: February 10, 2004
 
Fusion [Logo]
 
Serial No. 78567087
Filed: February 14, 2005
Fusion Tel
 
Unregistered
Unregistered
Fusion Softphone
 
Unregistered
Unregistered



 
8

--------------------------------------------------------------------------------

 


EXHIBIT 1


TRADEMARK ASSIGNMENT


FUSION TELECOMMUNICATIONS INTERNATIONAL, INC., a Delaware corporation
(“Parent”), and NETWORK BILLING SYSTEMS, LLC, a Delaware limited liability
company (‘NBS,” and each of Parent and NBS, a “Grantor,” and collectively,
“Grantors”) are, individually or jointly, are the registered owner of the United
States trademarks, service marks, trade names, service trademark applications,
and service trade names listed on Schedule A attached hereto and made a part
hereof (“Trademarks”); and


WHEREAS, PRAESIDIAN CAPITAL OPPORTUNITY FUND III, LP (“Fund III”), having a
place of business at 419 Park Avenue South, New York, NY 10016, PRAESIDIAN
CAPITAL OPPORTUNITY FUND III-A, LP (“Fund III-A), having a place of business at
419 Park Avenue South, New York, NY 10016, and PLEXUS FUND II, LP, having a
place of business at 4601 Six Forks Road, Suite 528, Raleigh, North Carolina
27609 (“Plexus,” and together with Fund II and Fund II-A, “Grantees” are
desirous of acquiring said Trademarks;


NOW THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound hereby, each Grantor, its
successors and assigns, does hereby transfer, assign and set over unto Grantees,
their respective successors, transferees and assigns, subject to the terms of
the Intellectual Property Security Agreement dated October __, 2012 between
Grantors and Grantees (i) each trademark listed on Schedule A annexed hereto
(such trademarks referred to as the “Trademarks”), together with any additions
thereto, reissues, continuations or extensions thereof, and all registrations
and trademark applications therefor , all of the goodwill of the business
connected with the use of, and symbolized by, each Trademark; and (ii) all
products and proceeds of the forgoing, including without limitation, any claim
of such Grantor against third parties for past, present or future (a)
infringement or dilution of any trademark or patent, or (b) injury to the
goodwill associated with any Trademark. all of its present and future right,
title and interest in and to the Trademarks and all proceeds thereof and all
goodwill associated therewith.


IN WITNESS WHEREOF, the undersigned has caused this Trademark Assignment to be
executed as of the ___ day of.
 
 

  [________________]          
Date
By:
/s/        Attorney-in-fact  

                                                                       
Witness:


 
9

--------------------------------------------------------------------------------